DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The newly submitted claims 21-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In response to the last office action mailed on 01/25/2022, Applicant submitted new independent claims 21, 30 and 38 to cover a different embodiment for performing a random access procedure for small data transmission based on RACH-SDT configuration. The current claim 21 claims, terminal receiving system information including RACH-SDT configuration from base station, determining whether one or more conditions for SDT are satisfied and when the one or more conditions are satisfied performing random access procedure for SDT based on the RACH-SDT configuration. Claim 30 claims, terminal receiving RRC connection release message including PUR-SDT configuration information from base station, determining whether one or more condition for SDT are satisfied and when the one or more conditions are satisfied performing the SDT in an uplink resource indicated by the PUR-SDT configuration. Claim 38 claims, base station generating RACH-SDT configuration information including random access resource information for SDT, transmitting information including RACH-SDT information to a terminal and performing  a random access procedure with the terminal operating in RRC inactive state based on the RACH-SDT configuration information.   
The general policy of the Office is that Applicants are not permitted to shift to claim another invention after an Office Action on the merits is made on the invention, MPEP §819.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The reply filed on 04/19/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has amended the claims to claims with a different invention than was claimed in the original Office Action. As a result, all of the claims are withdrawn as being directed to a non-elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645